NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                        901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                        CORPUS CHRISTI, TEXAS 78401
                                                                        361-888-0416 (TEL)
JUSTICES
                                                                        361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                        HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                        ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                  Court of Appeals                    100 E. CANO, 5TH FLOOR
                                                                        EDINBURG, TEXAS 78539
                                                                        956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ            Thirteenth District of Texas             956-318-2403 (FAX)

                                                                        www.txcourts.gov/13thcoa



                                       December 2, 2015

      Hon. Timothy Davis                        Hon. Daniel E. Vargas
      Assistant District Attorney               The Vargas Law Office
      Hidalgo County Courthouse                 220A South 12th Avenue
      100 N. Closner, 3rd Floor                 Edinburg, TX 78539
      Edinburg, TX 78539                        * DELIVERED VIA E-MAIL *
      * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-13-00138-CV
      Tr.Ct.No. C-303-10-E
      Style:    A TRACT OF LAND CONTAINING 5.19 ACRES, BEING THE SOUTH 203.33
                FEET OF THE WEST 1111.15 FEET OUT OF LOT 44-9 WEST ADDITION
                TO SHARYLAND, HIDALGO COUNTY, TEXAS; AND ONE (1) MOBILE
                HOME LOCATED ON SAID PROPERTY v. THE STATE OF TEXAS


            The above-referenced cause has been set for submission without oral argument
      on Wednesday, December 23, 2015, before a panel consisting of Justice Dori Contreras
      Garza, Justice Gregory T. Perkes and Justice Nora Longoria.

                                            Very truly yours,


                                            Dorian E. Ramirez, Clerk

      DER:ch